White, C. J.
The defendant was charged with petit larceny, second offense'. Pursuant to a plea bargain, in which another petit larceny charge was dismissed, the defendant pled guilty. The District Court sentenced the defendant to a term of 1 year imprisonment in the Nebraska Penal and Correctional Complex with credit given for 84 days jail time.
The defendant appeals, contending that his sentence was excessive. He argues that he should have received probation. An order or sentence of the trial court which denies probation will not be overturned on appeal unless there has been an abuse of discretion. State v. Swails, 195 Neb. 406, 238 N. W. 2d 246 (1976).
The presentence investigation report shows that the defendant was, previously to this offense, convicted of disturbing the peace, petit larceny, trespass, carrying a concealed weapon, and in possession of stolen goods. It is apparent that the defendant’s previous encounters with the law have failed to *424impress upon him the serious nature of his conduct. It certainly was no abuse of discretion for the trial court to conclude that a period of incarceration might accomplish this. The defendant received the minimum sentence under section 28-512, R. R. S. 1943. A sentence imposed within statutory limits will not be disturbed on appeal absent an abuse of discretion. We find no abuse of discretion here.
The judgment and sentence of the District Court are correct and are affirmed.
Affirmed.